 


110 HR 1015 IH: To require automobile dealers to disclose to consumers the presence of event data recorders, or 
U.S. House of Representatives
2007-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1015 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2007 
Mr. Capuano introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To require automobile dealers to disclose to consumers the presence of event data recorders, or black boxes, on new automobiles, and to require manufacturers to provide the consumer with the option to enable and disable such devices on future automobiles. 
 
 
1.FindingsCongress finds the following: 
(1)From the standpoint of consumer privacy rights, most consumers are not aware that their vehicles are recording data that not only may be used to aid traffic safety analyses, but has the potential of being used against them in a civil or criminal proceeding, or by their insurer to increase rates. 
(2)There exists no Federal law clarifying the rights of a vehicle owner to ownership of the recorded data and, in the absence of Federal direction, States have begun to create different standards of ownership and rights for recorded data. 
2.Ownership and retrieval of event data recorder dataAny event data recorder in a vehicle and any data recorded on any event data recorder in a vehicle shall be considered the property of the owner of the vehicle. It shall be unlawful for any person other than the owner of the motor vehicle to download or otherwise retrieve data that is recorded on any event data recorder except under one of the following circumstances: 
(1)The owner of the motor vehicle or the owner’s agent or legal representative consents to the retrieval of the information. 
(2)In response to an order of a court having jurisdiction to issue the order. 
(3)The data is retrieved by a motor vehicle dealer, or by an automotive technician for the purpose of diagnosing, servicing, or repairing the motor vehicle. 
(4)For the purpose of improving motor vehicle safety, including medical research on the human body’s reaction to motor vehicle accidents, provided that the identity of the registered owner or driver is not disclosed in connection with that retrieved data. 
3.Requirement for event data recorders on new automobilesIt shall be unlawful for any person to manufacture for sale, sell, offer for sale, introduce, or deliver into interstate commerce, or import into the United States, a new automobile manufactured after 2009 (and bearing a model year of 2010 or later) that is equipped with an event data recorder, unless such event data recorder includes a function whereby the consumer has the option to enable or disable the recording function of the event data recorder. Once disabled, the recording function shall not resume functioning until the consumer elects to enable such functioning. 
4.Enforcement 
(a)Treatment of Violations as Unfair or Deceptive Acts or PracticesA violation of section 2 or 3 shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)). 
(b)Federal Trade Commission AuthorityThe Federal Trade Commission shall enforce this Act in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act.  
5.DefinitionsAs used in this Act: 
(1)The term consumer has the meaning given the term ultimate purchaser in section 2 of the Automobile Information Disclosure Act (15 U.S.C. 1231). 
(2)The term dealer has the meaning given that term in section 30102(a) of title 49, United States Code. 
(3)The term event data recorder means any device or means of technology installed in an automobile that records information such as vehicle speed, seatbelt use, application of brakes or other information pertinent to the operation of the automobile. 
(4)The terms manufacturer and new automobile have the meanings given those terms in section 2 of the Automobile Information Disclosure Act (15 U.S.C. 1231). 
6.Effective dateThis Act shall take effect 180 days after the date of enactment of this Act. 
 
